DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 8, 9 and 12 of U.S. Patent No. 11,100,130. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 8, 9 and 12 anticipates claims 1-8, 10-18 and 20 of instant application.  Furthermore, claims 11-18 and 20 are non-transitory storage medium claims corresponding to the method claims 1-8 and 10, therefore are rejected based on similar rationale.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 9-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Pub 20170078387) (hereafter Xu) in view of Dhamdhere et al. (Pub 20190065323) (hereafter Dhamdhere).

As per claim 1, Xu teaches:
A method for replicating a containerized application, the method comprising: 
intercepting a command from a containerized application that is directed to a key value store; 
performing the command in the key value store;
replicating at least a portion of the key value store to a replicated key value store at a replica site; and
replicating a volume associated with the containerized application to the replica site. ([Paragraph 1], A key-value data store allows users to store and retrieve data in the form of key-value pairs. The "key" in a key-value pair may be referred to as an index (e.g., a number, string, etc.) that uniquely identifies its paired value. The "value" in a key-value pair can be an arbitrary block of data and may comprise any type of data object or collection of data objects. A typical key-value store may expose three operations to users: PUT, GET, and DELETE. The PUT operation may be invoked to store one or more specified key-value pairs in the key-value store. The GET operation may be used to retrieve the values for one or more specified keys from the key-value store. The DELETE operation may delete key-value pairs identified by one or more specified keys from the key-value store.  [Paragraph 2], Some key-value stores may be distributed. A distributed key-value storage system allows users to invoke key-value operations such as PUT, GET, and DELETE, on any one of a set of distinct computers (either physical or virtual) referred to as "nodes." A distributed key-value store may be implemented in a data center having several nodes. Some of the nodes may have a copy of the key-value store, thus allowing for high speed access. A consensus algorithm may be used to coordinate a reliable replication of a key-value store among several nodes. This kind of distributed key-value store conventionally assumes the nodes are connected by high-throughput, low-latency connections, which is typically the case in a data center.  [Paragraph 35], Accordingly, at block 210, for each entry, the master node 112 may apply one or more filters to determine if that entry should be sent to a witness node 16a, 16b, and if so to which witness node(s). For example, a filter may specify that entries of a certain type should be sent to a particular witness node. For each filter, one or more witness nodes may be identified for receiving the entry. Accordingly at block 212, the master node 112 may send the entry and its associated sequence number directly to those witness nodes using their respective addresses. [Paragraph 3], However, in a distributed configuration over a wide area network, portions of the key-value store may be stored in nodes outside of the data center. The assumption of a high-throughput, low-latency connections with such nodes is not guaranteed. Nodes outside of a data center may be geographically separated (i.e., large distances) from the data center, and so communications may occur over lower cost connections, which can mean lower capacity and/or lower reliability (even unguaranteed) connections.)
However, Xu does not explicitly disclose an application is a containerized application and replicating a volume associated with the containerized.
Dhamdhere teaches containerized application and replicating a volume associated with the containerized. ([Paragraph 18], Illustratively, application instance object 112 has been created and stored in a datastore 110.sub.1, which may be, e.g., a key-value store such as an etcd key-value store. In general, application instance objects may be created for containerized applications that are already running or containerized applications that are to be deployed. Application instance object 112 specifies source configuration information and/or files with configuration information (e.g., .yaml or .json files) used (or to be used) to deploy the corresponding containerized application.  [Paragraph 5], One or more embodiments disclosed herein provide a computer-implemented method. The method generally includes receiving a request to take a snapshot of a containerized application. The method further includes, responsive to receiving the request, generating a snapshot object that includes a point-in-time copy of configuration information associated with the containerized application. In addition, the method includes taking snapshots of one or more data volumes associated with the containerized application; and adding, to the snapshot object, a respective reference to each of the one or more snapshot data volumes.  [Paragraph 22], Further, the ability to take snapshots of stateful containerized applications enables storage and availability operations such as snapshotting, cloning, and backup and recovery to be performed for stateful containerized applications.  [Paragraph 5],  In addition, the method includes taking snapshots of one or more data volumes associated with the containerized application; and adding, to the snapshot object, a respective reference to each of the one or more snapshot data volumes.  [Paragraph 23], Application disaster recovery may also be enabled by continuously creating and replicating application snapshot objects and associated physical snapshot volumes to a secondary data center or cloud computing system, from which the applications may be restarted if a primary data center or cloud computing system goes down. The difference between backup and application disaster recovery is that backup snapshots may be taken at specific points in time (e.g., every 12 hours as specified by a user) so that the application can be recovered to those points in time, whereas disaster recovery may require application snapshot objects and corresponding snapshot volumes to be continuously (e.g., every 5 minutes) created and replicated to a secondary data center or cloud computing system.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Xu wherein a key values used by application is replicated, command is intercepted (i.e. filtered) and performed in the key value store, and a portion of the key value store is replicated to a replica site, into teachings of Dhamdhere wherein the application is a containerized application and snapshot volume associated with the containerized application is replicated to a replica site, because this would enhance the teachings of Xu wherein by implementing a containerized application, it would allow ability to take snapshots of stateful containerized applications which enables storage and availability operations such as snapshotting, cloning, and backup and recovery to be performed for stateful containerized applications.

As per claim 2, rejection of claim 1 is incorporated:
Xu teaches further comprising replicating at least a portion of the key value store by sending the command to the replicated key value store at the replica site, wherein the command is applied at the replicated key value store. ([Paragraph 2], A distributed key-value store may be implemented in a data center having several nodes. Some of the nodes may have a copy of the key-value store, thus allowing for high speed access. A consensus algorithm may be used to coordinate a reliable replication of a key-value store among several nodes. This kind of distributed key-value store conventionally assumes the nodes are connected by high-throughput, low-latency connections, which is typically the case in a data center.  [Paragraph 3], However, in a distributed configuration over a wide area network, portions of the key-value store may be stored in nodes outside of the data center. The assumption of a high-throughput, low-latency connections with such nodes is not guaranteed. Nodes outside of a data center may be geographically separated (i.e., large distances) from the data center, and so communications may occur over lower cost connections, which can mean lower capacity and/or lower reliability (even unguaranteed) connections. [Paragraph 35], Accordingly, at block 210, for each entry, the master node 112 may apply one or more filters to determine if that entry should be sent to a witness node 16a, 16b, and if so to which witness node(s). For example, a filter may specify that entries of a certain type should be sent to a particular witness node. For each filter, one or more witness nodes may be identified for receiving the entry. Accordingly at block 212, the master node 112 may send the entry and its associated sequence number directly to those witness nodes using their respective addresses.)

As per claim 3, rejection of claim 1 is incorporated:
Dhamdhere teaches further comprising replicating a container binary to the replica site. ([Paragraph 21], Further, application data, which is typically stored in data storage volume(s) (e.g., .vmdk file(s)), may also be snapshotted during the application snapshot operation. Illustratively, a snapshot of volume 150 that maintains application instance 110's data in storage system 140.sub.1 (which may be, e.g., a shared storage system) has been taken, creating snapshot volume 155.  [Paragraph 18], In one embodiment, container cluster service 120 is configured to receive requests via APIs 134 for, and to create, application instance objects that are custom resource objects capturing metadata associated with containerized applications. Illustratively, application instance object 112 has been created and stored in a datastore 110.sub.1, which may be, e.g., a key-value store such as an etcd key-value store. In general, application instance objects may be created for containerized applications that are already running or containerized applications that are to be deployed. Application instance object 112 specifies source configuration information and/or files with configuration information (e.g., .yaml or .json files) used (or to be used) to deploy the corresponding containerized application. Particular configuration information specified by application instance object 112 and/or the configuration files may include components of the application such as services of the application (e.g., a containerized application can include a number of services running in different containers), persistent data volumes, a deployment location such as a container pod, and so on. A user may further add customized information to an application instance object, such as pre- and post-snapshot scripts to run in container(s) prior to and after taking an application consistent snapshot, respectively, and/or an order in which to take such a snapshot, among other things. For example, the pre- and post-snapshot scripts may be used to override certain data or configuration information, and the snapshot order may indicate which service(s) of the application instance to process first during the snapshot.)

As per claim 4, rejection of claim 1 is incorporated:
Dhamdhere teaches further comprising operating the containerized application at the replica site using the replicated key value store and the replicated volumes. ([Paragraph 16], Container cluster service 120 may be hosted as a stand-alone service in one embodiment, and available as a distributed service. Examples of container orchestrators include the publicly-available Kubernetes® and Docker® swarm. In one embodiment, each container cluster may be a fault domain, such as a data center or a cloud computing system. In such a case, container cluster 100.sub.2 may include similar components as container cluster 100.sub.1, but be in a different data center or cloud computing system. [Paragraph 21], Further, application data, which is typically stored in data storage volume(s) (e.g., .vmdk file(s)), may also be snapshotted during the application snapshot operation. Illustratively, a snapshot of volume 150 that maintains application instance 110's data in storage system 140.sub.1 (which may be, e.g., a shared storage system) has been taken, creating snapshot volume 155)

As per claim 5, rejection of claim 1 is incorporated:
Dhamdhere teaches wherein replicating at least a portion of the key value store includes replicating keys that are general to all applications and keys that are specific to the containerized application, wherein keys that are specific to a second containerized application are not replicated. ([Paragraph 21], Further, application data, which is typically stored in data storage volume(s) (e.g., .vmdk file(s)), may also be snapshotted during the application snapshot operation. Illustratively, a snapshot of volume 150 that maintains application instance 110's data in storage system 140.sub.1 (which may be, e.g., a shared storage system) has been taken, creating snapshot volume 155.  [Paragraph 18], In one embodiment, container cluster service 120 is configured to receive requests via APIs 134 for, and to create, application instance objects that are custom resource objects capturing metadata associated with containerized applications. Illustratively, application instance object 112 has been created and stored in a datastore 110.sub.1, which may be, e.g., a key-value store such as an etcd key-value store. In general, application instance objects may be created for containerized applications that are already running or containerized applications that are to be deployed. Application instance object 112 specifies source configuration information and/or files with configuration information (e.g., .yaml or .json files) used (or to be used) to deploy the corresponding containerized application. Particular configuration information specified by application instance object 112 and/or the configuration files may include components of the application such as services of the application (e.g., a containerized application can include a number of services running in different containers), persistent data volumes, a deployment location such as a container pod, and so on. A user may further add customized information to an application instance object, such as pre- and post-snapshot scripts to run in container(s) prior to and after taking an application consistent snapshot, respectively, and/or an order in which to take such a snapshot, among other things. For example, the pre- and post-snapshot scripts may be used to override certain data or configuration information, and the snapshot order may indicate which service(s) of the application instance to process first during the snapshot.  [Paragraph 32], For example, in the case of Kubernetes®, the user may create a Kubernetes object that specifies source configuration files such as a collection of manifest files, helm chart release name and values, or the contents of a manifest file, as well as pre- and post-snapshot scripts and a snapshot order. In order to request creation of an application instance of “app-1,” for example, the user may invoke cluster service APIs 134 to create an “AppInstanceReq” Kubernetes object, and the request may include an object specification such as that shown in Table 1 in a body of the request. In such a case, container cluster service 120 may listen for such a request to create the application instance of “app-1.”  [Table 4])


As per claim 6, rejection of claim 1 is incorporated:
Dhamdhere teaches wherein replicating at least a portion of the key value store includes storing the commands to a journal such that the key value store can be restored to any point of time represented in the journal. ([Paragraph 23], Application disaster recovery may also be enabled by continuously creating and replicating application snapshot objects and associated physical snapshot volumes to a secondary data center or cloud computing system, from which the applications may be restarted if a primary data center or cloud computing system goes down. The difference between backup and application disaster recovery is that backup snapshots may be taken at specific points in time (e.g., every 12 hours as specified by a user) so that the application can be recovered to those points in time, whereas disaster recovery may require application snapshot objects and corresponding snapshot volumes to be continuously (e.g., every 5 minutes) created and replicated to a secondary data center or cloud computing system.  [Paragraph 52], At step 560, container cluster service 120 takes snapshot(s) of the copied snapshot data volume(s) and creates, for each snapshot that is taken, a new data volume for the application instance being deployed as a child disk of the snapshot that is taken. That is, a linked clone is created for each snapshot, with the snapshot of the copied data volume as a parent disk and the application's new data volume as a child disk. As used herein, a “linked clone” is a duplicate of a parent VM that uses the same base disk as the parent VM, with a chain of “redo logs” (also known as “delta disks”) to track the differences between the parent VM and the linked clone. By contrast, a full clone is an independent copy of the parent VM that shares nothing with the parent VM after the cloning operation. In an alternative embodiment, a full clone of each copied snapshot data volume may be created rather than a linked clone at step 560.  [Paragraph 58], Such snapshots of stateful containerized applications enable various storage and availability operations to be performed for the stateful containerized applications, such as backup and restore, snapshot and cloning, application disaster recovery, and reporting and analytics. Further, the snapshots described herein are not platform dependent and can be recovered across different types of hypervisors (e.g., vSphere® and Hyper-V™ hypervisors).)

As per claim 7, rejection of claim 1 is incorporated:
Dhamdhere teaches wherein commands that do not change a key value in the key value store are not replicated. ([Paragraph 21], Application configuration information that is initially specified or referenced in an application instance object may be changed after an application instance is deployed. For example, the network port number that an application service listens to may be changed (e.g., manually), or the size of a data volume used by the application instance may be changed. Such changes may be copied, along with the rest of the application instance's configuration information, from the application instance object to the application snapshot object, providing a point-in-time copy of the application instance's configuration. In addition to configuration information, the application instance's executable(s) and data also need to be captured in the snapshot in order to recreate the application instance…  [Paragraph 40], As described, the application configuration information initially specified or referenced in the application instance object may be changed after the application instance is deployed. For example, the network port number that an application service listens to may be changed (e.g., manually), or the size of a data volume associated with the application instance may be changed. Such changes may be copied, along with the rest of the application instance's configuration, to the snapshot object, providing a point-in-time copy of the application instance's configuration.  [Paragraph 18], Illustratively, application instance object 112 has been created and stored in a datastore 110.sub.1, which may be, e.g., a key-value store such as an etcd key-value store. In general, application instance objects may be created for containerized applications that are already running or containerized applications that are to be deployed. Application instance object 112 specifies source configuration information and/or files with configuration information (e.g., .yaml or .json files) used (or to be used) to deploy the corresponding containerized application. Particular configuration information specified by application instance object 112 and/or the configuration files may include components of the application such as services of the application (e.g., a containerized application can include a number of services running in different containers), persistent data volumes, a deployment location such as a container pod, and so on. A user may further add customized information to an application instance object, such as pre- and post -snapshot scripts to run in container(s) prior to and after taking an application consistent snapshot, respectively, and/or an order in which to take such a snapshot, among other things. For example, the pre- and post -snapshot scripts may be used to override certain data or configuration information, and the snapshot order may indicate which service(s) of the application instance to process first during the snapshot. )
Xu also teaches ([Paragraph 34], In accordance with the present disclosure, some entries may be sent to the witness nodes 16a, 16b. Recall, that witness nodes 16a, 16b contain only subsets 32a, 32b of the KV store. In some embodiments, one or more filters (e.g., rules) may be applied to each entry to determine whether or not a given entry should be sent to a witness node 16a, 16b.)

As per claim 9, rejection of claim 1 is incorporated:
Dhamdhere teaches further comprising restoring the containerized application in a container platform at the replica site by:
retrieving general keys from the replicated key value store and applying the general keys to a key value store of the containerized application being restored; 
retrieving application specific keys from the replicated key value store and applying the application specific keys to the key value store of the containerized application being restored; and
restoring a persistent volume from the replicated volume. ([Paragraph 21], Further, application data, which is typically stored in data storage volume(s) (e.g., .vmdk file(s)), may also be snapshotted during the application snapshot operation. Illustratively, a snapshot of volume 150 that maintains application instance 110's data in storage system 140.sub.1 (which may be, e.g., a shared storage system) has been taken, creating snapshot volume 155.  [Paragraph 18], In one embodiment, container cluster service 120 is configured to receive requests via APIs 134 for, and to create, application instance objects that are custom resource objects capturing metadata associated with containerized applications. Illustratively, application instance object 112 has been created and stored in a datastore 110.sub.1, which may be, e.g., a key-value store such as an etcd key-value store. In general, application instance objects may be created for containerized applications that are already running or containerized applications that are to be deployed. Application instance object 112 specifies source configuration information and/or files with configuration information (e.g., .yaml or .json files) used (or to be used) to deploy the corresponding containerized application. Particular configuration information specified by application instance object 112 and/or the configuration files may include components of the application such as services of the application (e.g., a containerized application can include a number of services running in different containers), persistent data volumes, a deployment location such as a container pod, and so on. A user may further add customized information to an application instance object, such as pre- and post-snapshot scripts to run in container(s) prior to and after taking an application consistent snapshot, respectively, and/or an order in which to take such a snapshot, among other things. For example, the pre- and post-snapshot scripts may be used to override certain data or configuration information, and the snapshot order may indicate which service(s) of the application instance to process first during the snapshot.  [Paragraph 4], For containers running in VMs in particular, storage and availability operations, such as backup and restore, snapshot and cloning, application disaster recovery, and reporting and analytics, traditionally require replicating the entire VMs. For example, a backup and restore operation may include replicating a VM with containers running therein and restoring the replicated VM. However, replicating a VM typically includes replicating the state of the guest OS in the VM, contents of the guest OS, as well as well as application (e.g., container) states, applications themselves, and application data, which can be computationally expensive. Further, containers can run anywhere and move from one VM to another, requiring associated application data to move as well between VMs, i.e., the data is not necessarily associated with any particular VM. In addition, VM replication is platform dependent, as VMs cannot be replicated and recovered across different types of hypervisors (e.g., from a vSphere® hypervisor to a Hyper-V™ hypervisor, or vice versa), even though containers running in VMs may be platform agnostic. [Paragraph 14], The ability to take snapshots of stateful containerized applications enables various storage and availability operations, such as backup and restore, snapshot and cloning, application disaster recovery, and reporting and analytics, to be performed for containerized applications. [Paragraph 32], For example, in the case of Kubernetes®, the user may create a Kubernetes object that specifies source configuration files such as a collection of manifest files, helm chart release name and values, or the contents of a manifest file, as well as pre- and post-snapshot scripts and a snapshot order. In order to request creation of an application instance of “app-1,” for example, the user may invoke cluster service APIs 134 to create an “AppInstanceReq” Kubernetes object, and the request may include an object specification such as that shown in Table 1 in a body of the request. In such a case, container cluster service 120 may listen for such a request to create the application instance of “app-1.”  [Table 4].)

As per claim 10, rejection of claim 1 is incorporated:
Dhamdhere teaches further comprising applying the commands replicated to the replicated key value store in order in which the commands were applies at the key value store. ([Paragraph 52], As used herein, a “linked clone” is a duplicate of a parent VM that uses the same base disk as the parent VM, with a chain of “redo logs” (also known as “delta disks”) to track the differences between the parent VM and the linked clone. By contrast, a full clone is an independent copy of the parent VM that shares nothing with the parent VM after the cloning operation. In an alternative embodiment, a full clone of each copied snapshot data volume may be created rather than a linked clone at step 560…)

As per claims 11-17 and 19-20, these are non-transitory computer storage medium claims corresponding to method claims 1-7 and 9-10.  Therefore, rejected based on similar rationale.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Dhamdhere and further in view of Bono et al. (Pat 9305009) (hereafter Bono).

As per claim 8, rejection of claim 1 is incorporated:
However, Xu and Dhamdhere do not explicitly disclose further comprising configuring a splitter to operate in conjunction with the key value store, wherein the splitter transmits the command to the replicated key value store.
Bono teaches further comprising configuring a splitter to operate in conjunction with the key value store, wherein the splitter transmits the command to the replicated key value store. ([Column 1 line 18-36], A well-known example of a block-based replication solution is the RecoverPoint system available from EMC Corporation of Hopkinton, Mass. RecoverPoint systems include a replication splitter realized in software, e.g., on a storage processor (SP) that accesses a local block-based array, one or more local replication appliances, and one or more remote replication appliances connected to a remote array configured as a replica site. As a data storage system receives IO requests specifying data to be written to a particular LUN on the local block-based array, the replication splitter intercepts the IO request and sends it to the local replication appliance (or appliances), e.g., over a Fibre Channel or iSCSI connection. The local appliance communicates with the remote appliance, e.g., over a WAN (Wide Area Network), and manages the storage of the data specified in the IO request at the replica site. In this manner, the replica site is made to store data that provide a redundant copy of data on the LUN, which may be used to recover the contents of the LUN in the event of a failure on the local array.  [Column 7 line 49-67], Depending on the data object to which the IO request is directed and the replication settings defined for that object, the replication splitter 226 may allow IO requests it receives to pass through to the volume-file mapping 228 unimpeded (e.g., if no replication is specified for that data object). For example, replication session manager 162 can configure the replication splitter 226 to operate in a pass-through mode for control IOs and for IO requests specifying data reads…)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Xu and Dhamdhere wherein a key values used by containerized application is replicated, command is intercepted (i.e. filtered) and performed in the key value store, the command is sent to replicated key value store and a portion of the key value store is replicated to a replica site, into teachings of Bono wherein a splitter asynchronously replicates data objects (i.e. write) using replication splitter, because this would enhance the teachings of Xu and Dhamdhere wherein by utilizing the replication splitter to replicate write command while ignoring read command, it allows replica site to store/write data that provide a redundant copy of data while ignoring read which does not provide data to be replicate.

As per claim 18, this is a non-transitory computer storage medium claim corresponding to method claim 8.  Therefore, rejected based on similar rationale.

Claim(s) 1, 2, 4, 6-8, 10-12, 14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon et al. (Pat 8949180) (hereafter Natanzon) in view of Dhamdhere et al. (Pub 20190065323) (hereafter Dhamdhere).

As per claim 1, Natanzon teaches:
A method for replicating a containerized application, the method comprising: 
intercepting a command from a containerized application that is directed to a key value store; 
performing the command in the key value store;
replicating at least a portion of the key value store to a replicated key value store at a replica site; and
replicating a volume associated with the containerized application to the replica site. ([Colum 1 lines 27-35], In one aspect, a method to replicate a key-value pair includes intercepting a command to update a key-value pair in a key-value pair database, the key-value database comprising metadata of a virtual volume, sending an updated key-value pair to a data protection appliance, receiving an acknowledgement that the data protection appliance received the updated key-value pair and updating the key-value pair in the key-value database after the acknowledgement is received.  [Column 2 lines 8-13], Each virtual volume has a key-value pair database attached to it, which contains metadata information about the virtual volume. Described herein are techniques to replicate virtual volumes with their key-value databases in a continuous data protection environment.)
	However, Natanzon does not explicitly disclose application is a containerized application.
Dhamdhere teaches containerized application ([Paragraph 18], Illustratively, application instance object 112 has been created and stored in a datastore 110.sub.1, which may be, e.g., a key-value store such as an etcd key-value store. In general, application instance objects may be created for containerized applications that are already running or containerized applications that are to be deployed. Application instance object 112 specifies source configuration information and/or files with configuration information (e.g., .yaml or .json files) used (or to be used) to deploy the corresponding containerized application.  [Paragraph 5], One or more embodiments disclosed herein provide a computer-implemented method. The method generally includes receiving a request to take a snapshot of a containerized application. The method further includes, responsive to receiving the request, generating a snapshot object that includes a point-in-time copy of configuration information associated with the containerized application. In addition, the method includes taking snapshots of one or more data volumes associated with the containerized application; and adding, to the snapshot object, a respective reference to each of the one or more snapshot data volumes.  [Paragraph 22], Further, the ability to take snapshots of stateful containerized applications enables storage and availability operations such as snapshotting, cloning, and backup and recovery to be performed for stateful containerized applications.  [Paragraph 5],  In addition, the method includes taking snapshots of one or more data volumes associated with the containerized application; and adding, to the snapshot object, a respective reference to each of the one or more snapshot data volumes.  [Paragraph 23], Application disaster recovery may also be enabled by continuously creating and replicating application snapshot objects and associated physical snapshot volumes to a secondary data center or cloud computing system, from which the applications may be restarted if a primary data center or cloud computing system goes down. The difference between backup and application disaster recovery is that backup snapshots may be taken at specific points in time (e.g., every 12 hours as specified by a user) so that the application can be recovered to those points in time, whereas disaster recovery may require application snapshot objects and corresponding snapshot volumes to be continuously (e.g., every 5 minutes) created and replicated to a secondary data center or cloud computing system.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Natanzon wherein a key values used by application is replicated, command is intercepted and performed in the key value store, a portion of the key value store is replicated to a replica site and volume associated with an application is replicated to a replica site, into teachings of Dhamdhere wherein the application is a containerized application and snapshot volume associated with the containerized application is replicated to a replica site, because this would enhance the teachings of Natanzon wherein by implementing a containerized application, it would allow ability to take replicas of stateful containerized applications which enables storage and availability operations such as snapshotting, cloning, and backup and recovery to be performed for stateful containerized applications.

As per claim 2, rejection of claim 1 is incorporated:
Natanzon teaches further comprising replicating at least a portion of the key value store by sending the command to the replicated key value store at the replica site, wherein the command is applied at the replicated key value store. ([Column 10 lines 50-53], Process 600 sends I/Os and updated key-value pairs to the target side (604). For example, the DPA 112' sends I/Os and updated key-value pairs to the target side for replication.)

As per claims 4, rejection of claim 1 is incorporated:
Natanzon teaches further comprising operating the containerized application at the replica site using the replicated key value store and the replicated volumes. ([Column 3 lines 15-25], Referring to FIG. 1, a data protection system 100 includes two sites; Site I, which is a production site, and Site II, which is a backup site. Under normal operation the production site is the source side of system 100, and the backup site is the target side of the system. The backup site is responsible for replicating production site data. Additionally, the backup site enables roll back of Site I data to an earlier pointing time, which may be used in the event of data corruption of a disaster, or alternatively in order to view or to access data from an earlier point in time. [Colum 1 lines 27-35], In one aspect, a method to replicate a key-value pair includes intercepting a command to update a key-value pair in a key-value pair database, the key-value database comprising metadata of a virtual volume, sending an updated key-value pair to a data protection appliance, receiving an acknowledgement that the data protection appliance received the updated key-value pair and updating the key-value pair in the key-value database after the acknowledgement is received.  [Column 2 lines 8-13], Each virtual volume has a key-value pair database attached to it, which contains metadata information about the virtual volume. Described herein are techniques to replicate virtual volumes with their key-value databases in a continuous data protection environment.)

As per claim 6, rejection of claim 1 is incorporated:
Natanzon teaches wherein replicating at least a portion of the key value store includes storing the commands to a journal such that the key value store can be restored to any point of time represented in the journal. ([Column 10 line 50-65], Process 600 stores write I/Os and key-value pairs at the target side journal (606). For example, the target side DPA 124' stores in a DO Stream of the journal 176' writes arriving to the replicated virtual volumes. The DO METADATA stream will have an offset, length and volume ID of the data for the writes. The DO METADATA stream will include the data for the key/value pairs, the DO METADATA stream will include the information about the key, the new value of the key and the virtual volume for which the key was created. Thus, there is an ordering inside the journal between writes generated by the virtual machines and intercepted by data protection agent 144' and keys intercepted by data protection API agent 350.)

As per claim 7, rejection of claim 1 is incorporated:
Natanzon teaches wherein commands that do not change a key value in the key value store are not replicated. ([Column 1 lines 27-34], a method to replicate a key-value pair includes intercepting a command to update a key-value pair in a key-value pair database, the key-value database comprising metadata of a virtual volume, sending an updated key-value pair to a data protection appliance, receiving an acknowledgement that the data protection appliance received the updated key-value pair and updating the key-value pair in the key-value database after the acknowledgement is received.)

As per claim 8, rejection of claim 1 is incorporated:
Natanzon teaches further comprising configuring a splitter to operate in conjunction with the key value store, wherein the splitter transmits the command to the replicated key value store. ([Column 8 line 55-63], The virtual volume API provider 310 includes a data protection API agent 350. The data protection API agent 350 is used to intercept any commands used to update the key-value pair databases 336, 338. The data protection API agent 350 will notify the data protection agent 144' (splitter) or the DPA 112' on any change occurring to the key-value pair databases 336, 338.)

As per claim 10, rejection of claim 1 is incorporated:
Natanzon teaches further comprising applying the commands replicated to the replicated key value store in order in which the commands were applies at the key value store. ([Column 10 line 60-65], Thus, there is an ordering inside the journal between writes generated by the virtual machines and intercepted by data protection agent 144' and keys intercepted by data protection API agent 350.)


As per claims 11, 12, 14, 16, 17, 18 and 20.  These are non-transitory storage medium claims corresponding to the method claims 1, 2, 4, 6, 7, 8 and 10.  Therefore, rejected based on similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196